Title: To George Washington from Henry Knox, 2 March 1792
From: Knox, Henry
To: Washington, George



Sir.
War-department, March 2d 1792.

I have the honor respectfully to submit to your view the following facts and circumstances relative to the promotion shortly to take place in the first and second regiments, in order to enable you to make such determination as may best promote the public interests.

The idea is submitted that the Lieutenant Colonel Commandant will be promoted to a brigadier.
If this promotion should take place, the office of lieutenant colonel commandant of the first and second regiments will both be vacant.
Major Hamtramck, the senior major, has been considered as an excellent disciplinarian—The only circumstances which appear to impair his right to promotion are—
First—His expedition against the Vermilion Towns in the fall of 1790, which did not appear to have such a result as to mark the commandant with any eclat, or as possessing uncommon talents. It has been alledged that the militia were disorderly, which is probably well founded.
Secondly. His retreat on the 4th of November last, when advanced seven miles from Fort Jefferson towards the army. It appears, on hearing of the defeat he had a council with a few of his officers—detached an officer and forty men to meet the flying troops—and then returned, with the regiment under his command, to Fort Jefferson.
It is to be understood, that the first regiment had not any provisions, and that there were none at the fort, and this is given as one of the execuses for this retreat.
It is to be considered, how far these two circumstances, in which Major Hamtramck is placed, indicate him as a proper person to be promoted to the command of the first regiment.
others will consist of nearly one thousand non commissioned and privates.
Major Zeigler is the second major—While the major’s fitness as a captain, and even a major, is conceded, it is very questionable whether he has talents sufficient to command a regiment of the magnitude proposed—He has lately had some disagreement with Mr Hodgdon, the quarter master general, relatively to a payment which he ordered, and which Mr Hodgdon refused—The major has offered to resign.
The major seems to have mistaken his situation greatly—By being in the accidental command of Fort Washington, he fancies himself the commanding general. An officer is arrested and a court martial is ordered, and sentences the officer to be cashiered—The officer fears the sentence of the court, and offers to resign, and the major accepts the commission. This he had no

right to do, as the articles of war are explicit on the point, and which articles were in the major’s possession.
Were the service to be bettered by the major’s resignation, it might be well to accept it—But, the next in command is, major Call, who it is presumed cannot be promoted with the imputations against him.
Hamtramck, Zeigler and Call, are all the majors in service, the majorities of the second regiment are all vacant.
If Hamtramck should be promoted, then there would be four vacant majorities to be filled in the first and second regiments.
The four oldest captains of the first regiment are—
Strong—a plain, brave, man, but without any considerable abilities.
Smith—brother to Col. William S. Smith—brave, but not very attentive.
Asheton—a plain, brave, man.
Beatty—a plain, modest, brave, man—brother to Col: Beatty.
It is to be observed, that these officers are entitled to promotion, by the right of seniority, according to the principles fixed in 1786, and re-established since the present government.
The captains of the second regiment are older officers of the late war—But, having come into service under the Act of March 3d, 1791 are to be considered as junior in the present arrangement—while the captains of the second acted seperately from the captains of the first, the disagreeable sensations occasioned by reversing the former rank, would not be so lively, as when those, who were formerly junior, shall be promoted over their heads in the same regiment—It is therefore submitted, that as many of the captains be promoted to majorities, in the new regiments, as may be consistently with the other general principles which will govern in the appointments.
While this arrangement will be a sort of accommodation, soothing to the captains of the second regiment, it is presumed that they will make as suitable majors as may elsewhere be found.
But, a difficulty will still remain, by major Zeigler not being promoted—All the officers who are retained by that circumstance will consider themselves as injured, and they will probably resign, and perhaps the captains of the second regiment, if, a

new person should be brought in, over their heads—It will be perceived that this measure will affect every officer in both regiments, and in some sort, be a breach of an implied contract on the part of the public.
This circumstance is to be weighed and balanced against a commander being placed at the head of the regiment, whose heart should be sound and brave, but whose head and talents would not promise much.
